EXHIBIT 10.1

﻿

EMPLOYMENT AGREEMENT

﻿

This AGREEMENT, effective February 8, 2019 (the “Agreement”), is entered into
between Kadmon Corporation, LLC, a Delaware corporation (the “Company”), and
Steven Meehan, an individual with a residence at P.O. Box 493, Alpine, NJ 07620
(the “Employee”).

In consideration of the Employee’s employment by the Company, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.



Employment. The Employee shall be employed as Executive Vice President, Chief
Financial Officer and shall have the duties, responsibilities and authority as
may from time to time be assigned to him by the Company's Chief Executive
Officer (the “CEO”) and/or and the Audit Committee of the Board of Directors of
Kadmon Holdings, Inc. (the Board”), the Company’s parent company, that are
consistent with such positions in a company of the size and nature of the
Company. The Employee will report to the CEO and the Audit Committee of the
Board of Directors of Kadmon Holdings, Inc., the Company’s parent company. The
Employee agrees while he is employed by the Company to devote his full business
time and attention to the activities of the Company and to not engage in other
employment without the prior written consent of the CEO. The Employee agrees to
perform his duties hereunder diligently and to use his best efforts, skill and
ability to promote the interests of the Company and its affiliates.

2.



Term. The term of the Employee’s employment under this Agreement shall commence
effective as of the date hereof and shall continue until terminated by either
party in accordance with Section 5 hereof (the “Term”). Upon termination for any
reason, the Parties agree that the provisions of Sections 4 and 5 shall survive.

3.



Compensation and Benefits

a)



Base Salary. The Company shall initially pay the Employee a base salary at the
rate of $500,000.00 per year (the “Base Salary”). All salary shall be paid in
accordance with the Company's regular payroll schedule and subject to required
withholdings.

b)



Guaranteed Incentives:  The Company will cause Kadmon Holdings, Inc., to grant
to employee options to purchase 400,000 shares of stock (the “Options”) of
Kadmon Holdings, Inc., as soon as administratively practicable following
Employee’s start date (the “Grant Date”). The Options will vest in three (3)
equal tranches on each of the first three (3) anniversaries of the Grant Date.
The issuance and vesting of the Options will be contingent upon Employee’s
continued employment with the Company and the Options will be subject to the
terms and conditions of the Company’s 2016 Equity Incentive Compensation Plan,
as amended from time to time, a copy of which will be made available to Employee
as part of your onboarding materials.  The terms of any option awards granted to
you during the term of your employment (including but not limited to the Options
described in this paragraph) will provide that if you are involuntarily
terminated without Cause (as defined in this Agreement) or if you terminate your
employment with Good Reason (as defined in this Agreement), then you will be
eligible to exercise any options that have vested as of your termination date
until the earlier of: (i) the second anniversary of your termination date, and
(ii) the date the options would otherwise expire pursuant to their terms.

c)



Discretionary Bonus. Employee will be eligible for a year-end target bonus of
40% of the Base Salary, based on Company performance and Employee performance.
The evaluation of both Company performance and Employee performance will be at
the discretion of the Board’s Compensation Committee, with input from Dr.
Waksal, and no guarantees relating to such cash bonus are being made by the
Company. Employee must be employed on the date the bonus is paid in order to
receive any Discretionary Bonus described hereunder.

d)



Incentive Compensation. The Employee will be entitled to participate in the
Company’s annual, year-end incentive compensation plans, subject to the terms of
such plans. The decision as to the amounts of any incentive compensation,
including grants of equity, to be awarded shall be made by the Company, but in
any event shall be consistent in type and amount as are given to other members
of executive management generally.



--------------------------------------------------------------------------------

 

e)



Benefits. The Employee will be entitled to coverage under or participation in
all benefit plans provided to members of executive management of the Company.
The Company may, in its sole discretion, at any time amend or terminate its
benefit plans. The Employee shall be entitled to four weeks of paid vacation per
calendar year, to be accrued and used in accordance with the Company's
then-current vacation policies.

4.



Covenants

a)



Return of Documents. Immediately upon the Company’s request or promptly upon the
end of the Employee’s employment, for whatever reason, the Employee shall
deliver to the Company any property of the Company or any of its affiliates
(including, but not limited to, documents prepared or made by the Employee)
which may be in the Employee's possession, including, but not limited to,
materials, memoranda, notes, records, reports, designs, sketches, plans,
programs, printouts, or other documents as well as all copies thereof and files
related thereto.

b)



Confidentiality. The Employee agrees to hold all Proprietary Information (as
defined below) in strict confidence during the term of and following the
Employee’s employment under this Agreement. “Proprietary Information” includes,
by way of example but without limitation, the following information relating to
the Company or any of its affiliates or any customer, client or business partner
of the Company or any of its affiliates:

i.



working methods and operations, methodologies, marketing plans and strategies
(including internal and external growth strategies), sales and financial
reports, customer lists, trade secrets, copyrightable materials, patentable
materials, programs, processes, plans, product ideas, techniques, designs,
models, formulas, data, know-how and other information used in research,
developmental, marketing, sales, and operational activities; and

ii.



any commercial or technical information, improvements, or things which may be
communicated to the Employee or which the Employee may learn by virtue of his
employment by the Company, or of which the Employee may have gained knowledge,
or discovered, invented, or perfected while employed by the Company, including
without limitation any ideas or processes relating to the development,
operation, or improvement of any software or other program, product or proposed
product, tool, article, or process sold, licensed, distributed, maintained or
contemplated by the Company or any of its affiliates (or their respective
customers).

Notwithstanding the foregoing, Proprietary Information shall not include
information that (a) is publicly known as of the date of this Agreement or (b)
becomes publicly known after the date of this Agreement other than by means in
violation of this Agreement or another obligation of confidentiality.

The Employee agrees never, directly or indirectly, to disclose or otherwise
communicate to any person, firm, corporation, or other entity or to use for
himself (except while the Employee is employed by the Company, and solely in
pursuit of his activities as an employee of the Company), any Proprietary
Information.

c)



Developments. The Employee agrees to disclose promptly to the Company any and
all Developments (as defined below) which are made, invented, developed, or
discovered by the Employee, either singly or jointly with others, in the course
of his employment by the Company, including upon termination of such employment.
The Employee also agrees that such Developments are works made for hire and are
or shall become the exclusive property of the Company, and that he hereby
relinquishes and assigns any and all intellectual property rights and or other
rights in the Developments to the Company, including, by way of example, but
without limitation, rights of identification or authorship and rights of
approval with respect to modifications and limitations on subsequent
modifications. In order to effectuate ownership by the Company when necessary,
the Employee agrees, without further consideration:

i.



to immediately upon the Company’s request execute all documents and make all
assignments necessary to vest title to such Developments in the Company;



--------------------------------------------------------------------------------

 

ii.



to assist the Company in any reasonable manner to obtain for the benefit of the
Company any patents or copyright applications on such Developments, in any and
all countries; and

iii.



to execute when requested any and all patent and copyright applications and any
other lawful documents deemed necessary by the Company to carry out the purposes
of this Agreement.

“Developments” include, by way of example but without limitation, the following:
any and all inventions, improvements, discoveries, developments, results of
research, or useful ideas, whether or not patentable, which relate in any manner
to any products, work, or other business or proposed business of the Company or
one of its affiliates or any customer, client or business partner of the Company
or one of its affiliates, or to any process, apparatus, formulas, equipment, or
article worked on in connection with the Employee's employment by the Company.

5.



Termination

a)



Death or Disability.  The Employee’s employment hereunder shall terminate
immediately upon his death or upon 30 days written notice by the Company to the
Employee that the Employee's employment has been terminated due to the
Employee's Disability.  For the purposes of this Agreement, “Disability” shall
mean upon the earlier of: (i) the date Employee becomes entitled to receive
disability benefits under the Company's long-term disability plan; or (ii) the
determination by the CEO that the Employee is physically or mentally
incapacitated or impaired and has been unable, for a period of at least 90
consecutive days, to perform the duties and responsibilities contemplated under
this Agreement, even with a reasonable accommodation.

b)



Termination for Cause.  Employment with the Company may be terminated by the CEO
or the Board immediately for Cause. In this context the term “Cause” shall mean:
(i) the Employee’s conviction of a felony; (ii) any material misconduct by the
Employee with respect to the Company, any affiliate of the Company, or any of
their respective employees, customers, clients, business partners or suppliers;
(iii) in carrying out his/her duties and responsibilities set forth herein,
refusal, neglect or failure by the Employee to carry out, in all material
respects, the legal instructions of the CEO or the Board’s Audit Committee; (iv)
a material breach by the Employee of any term or provision of Section 4 of this
Agreement; or (v) the Employee’s failure to comply in all material with the
internal policies or procedures of the Company or its affiliates, or any laws or
regulations applicable to Employee’s conduct as an employee of the Company;
which in each case of clauses (ii) to (v) above, remains uncured by the Employee
for 5 days following receipt by the Employee of written notice of same, which
notice shall include reasonable detail as to the nature of the potential
resulting Cause.  However, no notice and opportunity to cure shall be required
in the event of conduct by the Employee that the Company reasonably believes
cannot be adequately cured.

c)



Termination Without Cause.  Employment may be terminated by the CEO or the Board
without Cause, at any time, without prior notice.

d)



Resignation by Employee for Good Reason.  Employee may resign from his
employment hereunder at any time if Employee has Good Reason. For purposes of
this Agreement, the term “Good Reason” shall mean: (i) any material diminution
in Employee’s duties or responsibilities hereunder (other than in connection
with a termination of Employee’s employment), which remains uncured by the
Company for 5 days following receipt by the Company of written notice of same,
which notice shall include reasonable detail as to the nature of the potential
resulting Good Reason; (ii) a reduction in Employee’s Base Salary;  (iii) a
relocation of the Company’s principal place of business outside New York City;
or (iv) a material diminution in the authority, duties, or responsibilities of
the supervisor to whom Employee is required to report.

e)



Resignation by Employee Without Good Reason.  Employee may resign from his
employment hereunder without Good Reason at any time upon written notice to the
Company. Following any such notice, the Company may reduce or remove any and all
of Employee’s duties, authority or responsibilities with the Company, and any
such reduction or removal shall not constitute Good Reason.



--------------------------------------------------------------------------------

 

f)



Effect of Termination.  In the event that the Employee’s employment hereunder is
terminated for Cause, or Employee resigns without Good Reason, the Company shall
pay the Employee his Base Salary through the date of such termination. In the
event that the Employee's employment hereunder is terminated without Cause, or
Employee resigns with Good Reason, and provided that Employee first signs and
does not revoke any portion of a comprehensive release of claims against the
Company, and its current and former affiliated entities and individuals, in a
form drafted by the Company, the Company shall pay the Employee severance in an
amount equal to his Base Salary and an amount equal to his previous year’s
Discretionary Bonus (collectively, the “Severance”).  This Severance will be
combined together and paid in in equal installments, and in accordance with the
Company’s regular payroll schedule, and subject to required withholdings, over
the one-year period following the expiration of a seven-day revocation period
set forth in the comprehensive release of claims, provided, however, that in the
event Employee becomes employed by another entity or individual (and not
self-employed) during that one-year period, he will so notify the Company, and
such employment will end the Company’s obligation to make any further severance
payments.  Notwithstanding the foregoing, in the event that Employee’s
employment terminates before the first anniversary of Employee’s start date
under circumstances that would entitle Employee to severance under the preceding
sentence, the amount of the Discretionary Bonus portion of the Severance payable
under this Section 5(f) shall be equal to the target annual bonus amount for
2019. 

g)



Benefits.  Subject to Employee’s timely election of continuation coverage under
COBRA, the Company will continue payment of Employee’s medical, dental and
vision insurance coverage during the twelve (12) month period following the
first day of the month following the date of termination or resignation (the
“Coverage Period”) to the same extent that the Company paid for such coverage
immediately prior to the date of termination or resignation, in a manner
intended to avoid any excise tax under Section 4980D of the Internal Revenue
Code of 1986, as amended (the “Code”), subject to the eligibility requirements
and other terms and conditions of such insurance coverage, provided that
Employee first signs and does not revoke any portion of a comprehensive release
of claims against the Company, and its current and former affiliated entities
and individuals, in a form drafted by the Company, and provided further that in
the event Employee becomes employed by another entity or individual (and not
self-employed) during that one-year period, he will so notify the Company, and
such employment will end the Company’s obligation to continued payments for
medical, dental, and vision insurance coverage.  If Employee fails to sign or
revokes any portion of a comprehensive release of claims against the Company,
the Employee's accrual of or participation in plans providing for medical,
dental and vision insurance benefits will cease at the end of the Term, unless
Employee properly and timely elects to continue medical, dental and vision
insurance coverage in accordance with the continuation requirements of COBRA and
pays the applicable premiums for such coverage.  The Employee will not receive,
as part of his termination pay pursuant to this Section 5, any payment or other
compensation for any sick leave or other leave unused on the date the notice of
termination or resignation is given, (or on the date the termination or
resignation is otherwise effective in the event no notice is required), under
this Agreement.

6.



Miscellaneous

a)



Governing Law.  This Agreement will be governed by the laws of the State of New
York without regard to the conflict of laws principles.

b)



Arbitration.  The parties agree that any dispute arising under or concerning
this Agreement, the Employee’s employment by the Company or any related entity,
or any compensation or benefits claimed by the Employee, shall be resolved
solely in a confidential proceeding before a single arbitrator in New York, New
York.  The arbitration will be conducted pursuant to the then current rules of
the American Arbitration Association for the resolution of employment
disputes.  Neither party will bring any publicity to the arbitration, including,
without limitation, the existence of a dispute, any claims or defenses raised in
arbitration, or the arbitration award.  However, either party may bring an
action to enforce an arbitration award in the event the other party refuses to
comply with the arbitration award within thirty (30) days following its
issuance.  

c)



Notices.  All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (i)
delivered by hand (with written confirmation of receipt), (ii) sent by facsimile
(with written confirmation of receipt), provided that a



--------------------------------------------------------------------------------

 

copy is mailed by registered mail, return receipt requested, or (iii) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
facsimile numbers of the Company and Employee as set forth in the records of the
Company.

d)



Section Headings: Construction. The headings of sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

e)



Amendments; Entire Agreement; Successors and Assigns. Neither this Agreement nor
any term hereof may be changed, waived, discharged, or terminated orally, but
only by an instrument in writing signed by the party against which enforcement
of such change, waiver, discharge or termination is sought. This Agreement
embodies the entire agreement and the understanding among the parties,
superseding all prior agreements and understandings relating to the subject
matter hereof, and is not assignable by the Employee.  Employee understands and
agrees that this Agreement shall govern his employment with the Company and its
related entities, and shall supersede in its entirety any other form of
agreement, written or oral, relating to Employee’s employment with the
Company.  If any provision of this Agreement shall be held illegal, invalid or
unenforceable, in whole or in part, such provision shall be modified to the
minimum extent necessary to make it legal, valid and enforceable, and the
legality, validity and enforceability of the remaining provisions shall not be
affected thereby. This Agreement shall be binding upon the Company's successors
and assigns.

f)



Non-Disparagement. The Company’s officers and directors and the Employee agree
that, during the Term and thereafter (including following the end of Employee’s
employment for any reason) neither party will make any statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action that may, directly or indirectly,
disparage the other party.

g)



Representations. The Employee represents and warrants to the Company that (i)
the execution, delivery and performance of this Agreement by the Employee does
not and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the Employee
is a party or by which the Employee is bound, (ii) the Employee has had the
opportunity to review the covenants contained in Section 4 with counsel, that
said covenants were the result of negotiation between the parties, and that he
desires to be bound by the covenants in order to obtain the compensation
provided by this Agreement and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of the Employee, enforceable in accordance with its terms. The
Company represents and warrants to the Employee that (i) the execution, delivery
and performance of this Agreement by the Company does not and will not conflict
with, breach, violate or cause a default under any its organizational documents
or any contract, agreement, instrument, order, judgment or decree to which the
Company is a party or by which the Company is bound, (ii) this Agreement has
been duly authorized by all requisite limited liability company action on the
part of the Company and (iii) upon the execution and delivery of this Agreement
by the Employee, this Agreement shall be the valid and binding obligation of the
Company, enforceable in accordance with its terms.

h)



Confidentiality of this Agreement. The Employee agrees to keep confidential the
terms of this Agreement. This provision does not prohibit the Employee from
providing this information to the Employee’s attorneys or accountants for
purposes of obtaining legal or tax advice or as required by law; provided that
such persons are informed of the confidential nature of such information and the
Employee shall be responsible for breaches of the confidentiality restrictions
contained herein by such persons as if the Employee had breached such
restrictions. The Company shall not disclose the terms of this Agreement except
as necessary in the ordinary course of its business, as required by law or as
required by any governmental or quasi-governmental entity or any self-regulatory
organization.

i)



Cooperation. Following termination of employment with the Company for any
reason, the Employee shall cooperate with the Company, as requested by the
Company, to effect a transition of the



--------------------------------------------------------------------------------

 

Employee's responsibilities and to ensure that the Company is aware of all
matters being handled by the Employee.

j)



Counterparts. This Agreement may be executed in separate counterparts, each of
which shall be deemed to be an original and both of which taken together shall
constitute one and the same agreement.

k)



Section 409A and Taxes.  All forms of compensation paid to you by the Company,
including any payments made pursuant to this Agreement, are subject to reduction
(or payment by you, to the extent that additional amounts are required) to
reflect applicable withholding and payroll taxes and other applicable
deductions. You agree that the Company does not have a duty to design its
compensation policies in a manner that minimizes your tax liabilities, and you
will not make any claim against the Company related to tax liabilities arising
from your compensation.  The payments and benefits under this Agreement are
intended, and will be construed, to be exempt from or comply with Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”); provided,
however, that nothing in this Agreement shall be construed or interpreted to
transfer any liability for any tax (including a tax or penalty due as a result
of a failure to comply with Section 409A) from you to the Company or to any
other entity or person. Any payment to you under this Agreement that is subject
to Section 409A and that is contingent on a termination of employment is
contingent on a “separation from service” within the meaning of Section 409A.
If, upon separation from service, you are a “specified employee” within the
meaning of Section 409A, any payment under this Agreement that is subject to
Section 409A and triggered by a separation from service and would otherwise be
paid within six months after your separation from service will instead be paid
in the seventh month following your separation from service or, if earlier, upon
your death (to the extent required by Section 409A(a)(2)(B)(i)). Any taxable
reimbursement due under the terms of this Agreement shall be paid no later than
December 31 of the year after the year in which the expense is incurred, and all
taxable reimbursements and in-kind benefits shall be provided in accordance with
Treas. Reg. § 1.409A-3(i)(1)(iv). The parties agree that if necessary to avoid
non-compliance with Section 409A, they will cooperate in good faith to modify
the terms of this Agreement or any applicable equity award, provided, that such
modification shall endeavor to maintain the economic intent of this Agreement or
any such equity award.

﻿

﻿

﻿





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first written above.

﻿

﻿

﻿

 

 

﻿

KADMON CORPORATION, LLC

 

 

 

 

 

 

 

By:

/s/ Harlan W. Waksal

 

 

Harlan W. Waksal

 

 

Chief Executive Officer

 

 

 

 

Date:

February 8, 2019

﻿

 

 

﻿

 

 

/s/ Steven Meehan

 

Steven Meehan

 

 

 

 

Date:

February 8, 2019

 

﻿

 

﻿

﻿

﻿



--------------------------------------------------------------------------------